9 A.3d 1133 (2010)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Joseph ABRAHAM, Respondent.
No. 305 WAL 2010.
Supreme Court of Pennsylvania.
November 30, 2010.

ORDER
PER CURIAM.
AND NOW, this 30th day of November 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, rephrased for clarity, are:
(1) Whether, in light of Padilla v. Kentucky, ___ U.S. ___, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), the distinction in Pennsylvania between direct and collateral consequences to define the scope of constitutionally "reasonable professional assistance" required under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) is appropriate?
(2) If so, whether the forfeiture of a pension that stems from a public school teacher's negotiated plea to crimes committed in the scope of his employment is a collateral consequence of a criminal conviction which relieves counsel from any affirmative duty to investigate and advise?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.